Order, entered December 20, 1967, unanimously reversed, on the law, with $50 costs and disbursements to the plaintiff and plaintiff’s motion for summary *928judgment in all respects granted, with taxable costs. The defendant’s affidavit, in the main merely conclusory, fails to present facts sufficient to show any bona fide issue requiring a trial of this action brought to recover upon two promissory notes made and delivered by the defendant. Copies of the notes are attached to the plaintiff’s motion papers, and the defendant does not deny that it executed and delivered the same. The conclusory statement that the one note “ was merely a sham and engineered * * * to show a receivable on the books of” the plaintiff is insufficient in view of the fact that the note recites “ value received ” and in view of the evidence presented by the plaintiff as to the consideration therefor. The defendant’s statement that this note “was destroyed” does not show a defense since he presents' no satisfactory explanation with reference to plaintiff’s assertion that the note was mailed to the defendant with the understanding that it would prepay the same on receipt thereof. Finally, the defendant fails to present any support for the alleged agreement to destroy the second note “ in lieu of services performed ” by defendant’s president for the plaintiff or its president and in consideration for the purchase of certain jewelry for the wife of the president of the plaintiff. There is no satisfactory evidentiary showing of the agreement, of the rendition of particular services, or of the alleged purchase and gift of the jewelry. Concur — Eager, J. F., Steuer, Tilzer, MeGivern and McNally, JJ.